Exhibit 10.8

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (“Amendment”) is made as of October 31, 2002
between MOFFETT PARK DRIVE LLC, a California limited liability company
(“Lessor”), and ARIBA, INC., a Delaware corporation (“Lessee”).

THE PARTIES ENTER INTO THIS AMENDMENT based upon the following facts,
understandings and intentions:

A. Lessor and Lessee are now parties to that certain Technology Corners Triple
Net Multiple Building Lease dated March 15, 2000, as amended by a letter
agreement dated September 11, 2000 and by a First Amendment to Lease dated
January 12, 2001 (as amended, the “Lease”), whereby Lessor leases to Lessee, and
Lessee leases from Lessor, certain premises (the “Premises”) located at 1111
Lockheed Martin Way in Sunnyvale, California, including four (4) free standing,
four-story office and research and development buildings and one (1) amenity
building.

B. Lessee and NetScreen Technologies, Inc., a Delaware corporation (“Netscreen”)
have now entered into that certain Sublease dated as of October 18, 2002 (the
“Netscreen Sublease”) pursuant to which Lessee sublets to Netscreen, and
Netscreen sublets from Lessee, a portion of the Premises comprised of most of
Building Three of the Project, consisting of approximately one hundred
seventy-two thousand nine hundred seventeen (172,917) rentable square feet of
space and an approximately four thousand seven hundred and seven (4,707) square
foot portion of the first floor of Building Four of the Project, subject to
certain rights of Netscreen to expand its subleased portion of Building Four as
more particularly described in the Netscreen Sublease. Lessor, Lessee and
Netscreen have each executed a Consent to Sublease (“Consent to Sublease”) and
Recognition Agreement (“Recognition Agreement”) of even date herewith with
respect to the Netscreen Sublease.

C. Pursuant to Section 11.01 of the Lease, Lessor’s written consent to the
Netscreen Sublease is required. Lessee is required to reimburse Lessor for all
of Lessor’s reasonable costs and expenses (including attorneys’ fees, architect
fees and engineering fees) involved in reviewing any request for consent to a
subletting of the Premises.

D. Lessor is willing to consent to the Netscreen Sublease, but only if the Lease
is amended as more particularly described below.

E. The parties hereto desire to modify the Lease as hereinafter provided.
Capitalized terms used herein shall have the same meaning given them in the
Lease.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties, the parties hereto agree as follows:

1. Additional Security Deposit. Within ten(10) business days after the date on
which this Amendment is executed by Lessor and Lessee, Lessee shall deposit with
Lessor a security deposit (the “Additional Security Deposit”) equal to Six
Hundred Thousand Dollars ($600,000) in the form of an unconditional, irrevocable
stand-by letter of credit, with Lessor and, if requested by Lessor, Lessor’s
lender, as beneficiaries thereunder. Such letter of credit shall be in the form,
and shall be held by Lessor in the manner, set forth with respect to the
“Security Deposit” described in Section 4.06 of the Lease, except that the last
sentence of such Section 4.06 shall not apply to the Additional Security
Deposit. At Lessor’s request, any future lender to Lessor shall be named as a
co-beneficiary under both the Additional Security Deposit and the Security
Deposit originally delivered to Lessor pursuant to Section 4.06 of the Lease,
together with any renewals, supplements, amendments or substitutions thereof,
provided that Lessee’s obligation to name any future lender as a co-beneficiary
under such letters of credit may be conditioned upon such lender executing a
tri-party agreement in substantially the form attached hereto as Exhibit A,
subject to any reasonable additional terms or conditions to such tri-party
agreement as are required by such lender. Lessee’s failure to execute and
deliver to Lessor any such tri-party agreement within ten (10) days of request
therefor shall be an event of default under Section 12.01(c) of the Lease. The
Additional Security Deposit shall be held by Lessor as security for the faithful
performance by Lessee of all of the terms, covenants, and conditions of the
Lease applicable to Lessee. Lessor may, in Lessor’s sole discretion, make a draw
request against either the Security Deposit described in Section 4.06 of the
Lease and/or the Additional Security Deposit to the extent such draws are
allowed pursuant to the terms of the Lease. Notwithstanding anything to the
contrary herein, upon the expiration or earlier termination of the Netscreen
Sublease for any reason other than a “Recognition Event” (as defined therein),
provided that Lessee is not then in default under the terms of the Lease, then
Lessor shall promptly return any unused portion of the Additional Security
Deposit to Lessee, and Lessor shall have no further right to such portion of the
Additional Security Deposit.

2. Consent Fees. Within fifteen (15) days of execution of this Amendment, Lessee
shall pay to Lessor the amount of Two Hundred Thousand Dollars ($200,000) (the
“Consent Fee”), which amount Lessor and Lessee stipulate and agree to be the
amount of any and all of Lessor’s costs and expenses (including but not limited
to attorneys’ fees, architect fees, engineering fees and fees incurred in the
review of the Work Letter attached as Exhibit I to the Netscreen Sublease and
related plans) incurred in connection with Lessor’s review of the Netscreen
Sublease and related documents (including but not limited to this Amendment),
regardless of the amount of Lessor’s actual expenses associated with such
review. Notwithstanding anything to the contrary in the Lease, Lessee shall have
no current obligation to reimburse Lessor (other than the Consent Fee) for any
other out-of-pocket costs or expenses incurred by Lessor in connection with
Lessor’s consent to the Netscreen Sublease, provided that nothing herein shall
be deemed to release Lessee from the obligation to reimburse Lessor for its
reasonable out of pocket costs incurred for future requests for approval of
certain actions of Lessee or Netscreen pursuant to the terms of the Lease,
Netscreen Sublease or any written consent of Lessor thereto.

3. Security Interest in Certain Furniture.

(a) Grant. Lessee hereby grants to Lessor a security interest in the furniture
of Lessee located in Building Two, Building Three and the second floor of
Building Four

 

2



--------------------------------------------------------------------------------

(collectively, the “Furniture”) in order to secure the performance of Lessee’s
obligations under the Lease, the Consent to Sublease and the Recognition
Agreement. Lessee has delivered a proposed list of such Furniture, which list is
attached hereto as Schedule 1. Such security interest shall remain in effect
until the expiration of the Lease. Within fifteen (15) days of the date of this
Amendment, representatives of Lessor and Lessee shall jointly inspect Buildings
Two, Three and Four to verify the correctness of such list. If the parties’
review of the attached Schedule 1 shall result in changes thereto, Lessor and
Lessee shall enter into an amendment to the Lease attaching such new list of the
Furniture. Lessor and Lessee agree that if any of the Furniture currently on
Schedule 1 located in Building Three is removed pursuant to Section 1.7(e) of
the Netscreen Sublease), that such removed furniture shall nonetheless continue
to be subject to Lessor’s security interest hereunder and otherwise subject to
the terms of this Section 3. After such inspection and execution of any
amendment, Lessee shall execute and acknowledge, and deliver to Lessor in
recordable form, for filing with the California Secretary of State and the Santa
Clara County Recorder, a UCC financing statement or similar documents Lessor may
reasonably request in order to perfect its security interest in the Furniture.
If Lessee shall fail to perform Lessee’s obligations under the Lease beyond any
applicable notice and cure period, then, in addition to any and all rights that
Lessor may now or hereafter have at law or in equity, Lessor may exercise all of
Lessor’s rights, remedies, powers and privileges of a secured party under the
Commercial Code of the State of California.

(b) Lessee’s Representations and Warranties. Lessee represents and warrants to
Lessor that it owns all right, title and interest in and to the Furniture, free
and clear of any and all liens, pledges, hypothecation, equitable interests,
rights of possession, claims, charges, lease obligations, security interests,
encumbrances or other rights (other than the rights of Netscreen under the
Netscreen Sublease, which rights have been subordinated to the rights of Lessor
hereunder pursuant to Section 5(h) of the Recognition Agreement) (collectively,
“Adverse Rights”), and that it has the full and unrestricted right and power to
allow Lessor a security interest in the Furniture during the Term of the Lease
and all extensions thereto.

(c) Lessee’s Covenants. If at any time during the Lease Term (or any extension
thereof) it is discovered that any Adverse Rights exist, Lessee shall remove the
same promptly at Lessee’s sole expense. Lessee shall not pledge, encumber,
create a security interest in, or permit any lien to become effective on any
Furniture throughout the Term of the Lease. Lessee shall promptly notify Lessor
of any liens, charges or other encumbrances with respect to the Furniture of
which Lessee has knowledge. Lessor shall have the right to place and maintain on
the exterior or interior of each item of Furniture an inscription identifying
Lessor’s security interest in the Furniture. Lessee shall not remove, obscure,
deface or obliterate the inscription or permit any other person to do so. Lessee
shall maintain the Furniture in good working order during the Lease Term,
reasonable wear and tear excepted and shall not remove the Furniture from the
Premises without Lessor’s prior written consent, which consent shall not be
unreasonably withheld if Lessee proposes to store a portion of the Furniture in
secure, offsite storage approved by Lessor, which approval shall not be
unreasonably withheld, in order to accommodate Lessee’s subletting of the
Premises. Notwithstanding anything herein to the contrary, Lessee shall have the
right to lease the Furniture to subtenants of the Premises, in which event,
though, any such subtenant’s possessory rights and, if applicable, purchase
rights, in such Furniture shall be subordinate and subject to the security
interest of Lessor created by this Section 3. Any such sublease shall contain an
agreement on the part of such sublessee to

 

3



--------------------------------------------------------------------------------

execute any documents reasonable requested by Lessor to evidence such
subordination, as well as an agreement by the sublessee to maintain the portion
of the Furniture in its subleased premises in good working order, reasonable
wear and tear excepted, and not to alter or remove such Furniture without the
prior written consent of Lessor.

4. Full Force and Effect. Except as herein amended and supplemented, the Lease
Documents shall continue in full force and effect as written.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment with
duplicate counterparts as of the day and year first above written.

 

“Lessor”

MOFFETT PARK DRIVE LLC,

a California limited liability company

By: GATEWAY LAND COMPANY, INC., a California corporation By:  

/s/ Jay Paul

Name:  

Jay Paul

Title:  

President

“Lessee”

ARIBA, INC.,

a Delaware corporation

By:  

/s/ Michael Fancher

Name:  

Michael Fancher

Title:  

VP & Corporate Controller

 

5



--------------------------------------------------------------------------------

[SCHEDULE 1–LIST OF FURNITURE]

 

6



--------------------------------------------------------------------------------

EXHIBIT A

TRI-PARTY AGREEMENT

This Tri-Party Agreement is made and entered into as of
                        , 2002, by and among MOFFETT PARK DRIVE LLC, a
California limited liability company (“Borrower”), ARIBA, INC., a Delaware
corporation (“Tenant”) and                                          (“Agent”).

RECITALS

A. On or about March 15, 2000, Borrower and Tenant entered into that certain
“Technology Corners Triple Net Multiple Building Office Lease”, as amended by a
First Amendment to Lease dated January 12, 2001 and a Second Amendment to Lease
dated October     , 2002 (“Second Amendment”) (as the same is or may hereafter
be amended from time to time, the “Lease”) whereby Tenant agreed to lease from
Borrower, and Borrower agreed to Lease to Tenant, that certain real property
located at 1111 Lockheed Martin Way, Sunnyvale, Santa Clara County, California
more particularly described on Exhibit A hereto (the “Property”) together with
any and all improvements now or hereafter located on the Property (collectively
together with the Property, the “Premises”) on and subject to the terms and
conditions set forth in the Lease.

B. Pursuant to Section 4.06 of the Lease, Tenant has caused Comerica
Bank-California to issue its irrevocable standby letter of credit No. 558273 in
favor of Borrower and for the account of Tenant in the stated amount of
$25,740,000 (together with all and any replacement or renewal letters of credit,
the “Security Deposit Letter of Credit”). Additionally, pursuant to Section 1 of
the Second Amendment, Tenant has caused Comerica Bank-California to issue an
irrevocable standby letter of credit in favor of Borrower and for the account of
Tenant in the stated amount of $600,000 (together with all and any replacement
or renewal letters of credit, the “Additional Security Deposit Letter of Credit”
and, together with the Security Deposit Letter of Credit, the “Letters of
Credit”).

C. On or about                         , 200    , Borrower, Agent, and others
entered into a Loan Agreement whereby Agent agreed to make a $             loan
(the “Loan”) to Borrower. The Loan Agreement, together with all other documents
and instruments evidencing, securing or relating to the Loan are referred to
herein as the “Loan Documents.”

D. Pursuant to the Loan Agreement, Borrower agreed to cause both of the Letters
of Credit to either be reissued so as to name both Agent and Borrower as
co-beneficiaries or to be transferred into the name of Agent.

E. Tenant is willing to cooperate with Borrower and Agent in the reissuance of
the Letters of Credit so as to name both Agent and Borrower as co-beneficiaries
so that Agent can draw on the Letters of Credit without the signature or action
of Borrower, but only if Borrower and Agent enter into this Agreement.

 

7



--------------------------------------------------------------------------------

Now, therefore, in consideration of the foregoing and the covenants and
agreements contained herein, and for other good and valuable consideration, the
parties hereto agree as follows:

AGREEMENT

 

I. Re-Issuance of Letters of Credit. Borrower and Tenant agree to cause the
Security Deposit Letter of Credit to be reissued in the form attached hereto as
Exhibit B and to cause the Additional Security Deposit Letter of Credit to be
reissued in the form attached hereto as Exhibit C.

 

II. Agreements of Agent. Agent agrees, for itself and for all of the other
lenders who now or hereafter may hold an interest in the Loan, that:

A. As between Agent and Tenant and between Borrower and Tenant, the provisions
of Section 4.06 of the Lease shall govern and control (i) any and all drawings
under the Security Deposit Letter of Credit, (ii) the use and application of the
proceeds of any and all drawings on the Security Deposit Letter of Credit, and
(iii), if applicable, the return of the Security Deposit Letter of Credit and/or
any proceeds of any and all drawings thereon;

B. Agent shall only be entitled to draw on the Security Deposit Letter of Credit
if and to the extent Borrower is entitled to draw on the Security Deposit Letter
of Credit pursuant to the provisions of Section 4.06 of the Lease;

C. As between Agent and Tenant and between Borrower and Tenant, the provisions
of Section 4.06 of the Lease shall govern and control (i) any and all drawings
under the Additional Security Deposit Letter of Credit, (ii) the use and
application of the proceeds of any and all drawings on the Additional Security
Deposit Letter of Credit, and (iii), if applicable, the return of the Additional
Security Deposit Letter of Credit and/or any proceeds of any and all drawings
thereon;

D. Agent shall only be entitled to draw on the Additional Security Deposit
Letter of Credit if and to the extent Borrower is entitled to draw on the
Additional Security Deposit Letter of Credit pursuant to the provisions of
Section 4.06 of the Ariba Lease.

The foregoing notwithstanding, as between Agent and Borrower, the provisions of
the Loan Documents shall govern and control which of Borrower or Agent shall
have the right to make drawings on the Letter of Credit, whether the proceeds of
any drawing under the Letters of Credit shall be paid to Borrower or retained by
Agent (for the benefit of the lenders under the Loan Documents), the order of
application of the proceeds of any drawing under the Letters of Credit against
the obligations of Borrower under the Loan Documents and any similar or related
matters.

 

8



--------------------------------------------------------------------------------

III. General Provisions.

A. This Agreement, its construction, interpretation, and enforcement, and the
rights of the parties hereto with respect to all matters arising hereunder or
related hereto shall be determined under, governed by, and construed in
accordance with the laws of the State of California without giving effect to its
conflict of laws principles.

B. This Agreement constitutes the entire understanding among the parties hereto
with respect to the matters contemplated herein, and this Agreement cannot be
amended, modified or discharged in any way except by written instrument signed
by the parties hereto

C. Any provision of this Agreement which is prohibited, invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition, invalidity, illegality or unenforceability
without invalidating, affecting or impairing the validity, legality or
enforceability of the remaining provisions hereof, and any such prohibition,
invalidity, illegality or unenforceability in any such jurisdiction shall not
invalidate, affect or impair the validity, legality or enforceability of such
provision in any other jurisdiction.

D. This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their successors and assigns. Without limiting the generality of the
foregoing, any successor to Agent under the Loan Documents or any other person
or entity to whom Agent transfers its interest in either or both of the Letters
of Credit (whether through assignment, reissuance of said Letter(s) of Credit or
otherwise) who is not the Landlord under the Lease shall acknowledge and agree
in writing, for the benefit of Tenant, that it is and shall be bound by the
terms and provisions of this Agreement, a copy of which written agreement shall
be provided to Tenant.

E. If any party to this Agreement shall bring any action or proceeding for any
relief against the other, declaratory or otherwise, arising out of this
Agreement, the losing party shall pay to the prevailing party reasonable
attorney’s fees and costs incurred in bringing or defending such action or
proceeding and/or enforcing any judgment granted therein, all of which shall be
deemed to have accrued upon the commencement of such action or proceeding and
shall be paid whether or not such action or proceeding is prosecuted to final
judgment. Any judgment or order entered in such action or proceeding shall
contain a specific provision providing for the recovery of attorney’s fees and
costs, separate from the judgment, incurred in enforcing such judgment.

F. Neither the Lease nor any of the Loan Documents are modified by this
Agreement.

G. This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original, but all of which, taken together, shall constitute one
and same instrument.

[NO FURTHER TEXT ON THIS PAGE]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

“AGENT”       “TENANT”                                          ,     ARIBA,
INC.,

 

      a Delaware corporation By:  

 

    By:  

 

Its:  

 

    Its:  

 

 

“LANDLORD” MOFFETT PARK DRIVE LLC, a California limited liability company By:  

Gateway Land Company, Inc.,

a California corporation, Member and Manager

  By:  

 

   

Jay Paul

Its President

By:  

 

  Jay Paul, Member

 

10



--------------------------------------------------------------------------------

Order No. 517852

Page No. 7

LEGAL DESCRIPTION

REAL PROPERTY in the City of Sunnyvale, County of Santa Clara, State of
California, described as follows:

PARCEL ONE:

Commencing at the point of intersection of the Westerly line of that certain
parcel of land conveyed to Lockheed Aircraft Corporation, by Deed recorded
February 1, 1956 in Book 3403, at page 27. Official Records of Santa Clara
County, with the Northerly line of the existing State Highway in Santa Clara
County, Road IV-SC1-68-B (Bayshore Highway); thence along said Westerly line,
North 15° 22’ 44” East 811.7 feet to the true point of beginning of the parcel
to be described; thence from said true point of beginning, leaving said line and
going along the line of lands to be acquired by the Division of Highways, South
5° 45’ 46” West 230.86 feet; thence along a curve to the left with a radius of
284.00 feet, through a central angle of 1° 16’ 18”, an arc distance of 55.87
feet to a point of compound curvature; thence along the arc of a curve to the
left with a radius of 41.00 feet, through a central angle of 63° 58’ 31”, an arc
distance of 45.78 feet; thence South 69° 29’ 03” East 185.61 feet; thence on the
arc of a curve to the left with a radius of 410.00 feet (the tangent to said
curve at the point of beginning bears South 80° 59’ 31” East), through a central
angle of 20° 55’ 04”, an arc distance of 149.68 feet; thence North 78° 05’ 25”
East 269.53 feet; thence on the arc of a curve to the left with a radius of
1924.00 feet, through a central angle of 5° 24’ 34”, an arc distance of 181.65
feet; thence North 72° 40’ 51” East 601.58 feet; thence on the arc of a curve to
the left with a radius of 960.00 feet, through a central angle of 6° 52’ 02”, an
arc distance of 115.06 feet; thence continuing along said line to be conveyed to
the Division of Highways, North 65° 48’ 49” East 146.38 feet to a point in the
Easterly line of said parcel, said point bears North 14° 52’ 20” East 359.40
feet from the center line of the existing State Highway in Santa Clara County,
Road 4-SC1-113-A; thence along said Easterly line of said parcel, North 14° 52’
20” East 454.56 feet to the Southeasterly comer of that certain 82.703 acre
tract shown on Record of Survey of a portion of Lot 5A of the Murphy Partition
of the Rancho Pastoria De Las Borregas, filed for record February 7, 1957 in
Book 78 of Maps, at page 32, Santa Clara County Records; thence along the
Southwesterly line of said 82.703 acre parcel, North 75° 07’ 40” West (called
North 75° 08’ West on said Record of Survey), 1520.01 feet to the Westerly line
of that certain tract of land hereinabove referred to, a description of which
was recorded in Book 3403, at page 27, Official Records of Santa Clara County;
thence along the Westerly line of said tract, South 15° 22’ 44” West 860.31 feet
to the true point of beginning.

EXCEPTING THEREFROM that portion thereof described in the deed to the United
States of America, recorded September 18, 1968 in Book 8265, page 381, Official
Records, and more particularly described as follows:

Beginning at the intersection of the Northerly line of the lands conveyed to the
State of California and recorded in Book 4035 of Official Records, at page 591,
in the Office of the County Recorder of the County of Santa Clara, State of
California with the Easterly line of Lot 5A of the “Partition of that part of
the Rancho Pastoria De Las Borregas patented to Martin Murphy, Jr.” and recorded
in volume G of Maps, at pages 74 and 75 in the Office of the County Recorder,
County of Santa Clara, State of California; thence along the Northerly line of
the lands conveyed to the State of California, South 65° 49’ 50” West 147.52
feet; thence along the arc of a tangent curve to the right, having a radius of
960.00 feet, through a central angle of 6° 52’ 02”, a distance of 115.06 feet;
thence South 72° 41’ 52” West 133.33 feet; thence leaving said Northerly line,
North 14° 52’ 20” East 636.00 feet; thence South 75° 07’ 40” East 320.92 feet to
a point on the Easterly line of the above mentioned Lot 5A; thence along said
Easterly line of Lot 5A, South 14° 52’ 20” West 455.22 feet to the point of
beginning.

 

(LEGAL DESCRIPTION CONTINUED NEXT PAGE)

EXHIBIT     A    



--------------------------------------------------------------------------------

Order No. 517852

Page No. 8

LEGAL DESCRIPTION: (Continued)

 

ALSO EXCEPTING THEREFROM that portion thereof described as “PARCEL 2101-A” in
the deed to the Santa Clara County Transit District recorded September 26,1997,
Document No. 13874485, Official Records, and more particularly described as
follows:

Beginning at the Southerly terminus of the Easterly line of that certain 27.755
acre parcel as said parcel is shown on that certain Record of Survey filed in
Book 263 of Maps, page 10, Records of Santa Clara County, California; thence
Northerly along said Easterly line of said 27.755 acre parcel, the following two
(2) described courses: 1) North 15° 45’ 47” East 0.73 feet to the true point of
beginning of this description; 2) continuing North 15° 45’ 47” East 45.67 feet
to the beginning of a nontangent curve concave Northerly with a radius of
2739.00 feet; thence leaving said Easterly line of said 27.755 acre parcel from
a tangent bearing of South 74° 51’ 31” West along said curve (with a radius of
2739.00 feet) through a central angle of 12° 37’ 47” and an arc length of 603.76
feet to the beginning of a compound curve concave Northerly with a radius of
3655.70 feet; thence Westerly along the last said curve (with a radius of
3655.70 feet) through a central angle of 1° 33’ 45” and an arc length of 99.70
feet; thence South 89° 03’ 03” West 552.58 feet to the Westerly line of said
27.755 acre parcel and to Point “A”; thence Southerly along said Westerly line
of said 27.755 acre parcel, the following two (2) described courses: 1) South 6°
41’ 08” West 10.31 feet to the beginning of a curve concave Easterly with a
radius of 284.00 feet) 2) Southerly along the last said curve (with a radius of
284.00 feet) through a central angle of 5° 49’ 42” and an arc length of 28.89
feet; thence leaving said Westerly fine of said 27.755 acre parcel North 89° 03’
03” East 597.76 feet to the beginning of a curve concave Northerly with a radius
of 2647.00 feet); thence Easterly along the last said curve (with a radius of
2647.00 feet) through a central angle of 14° 02’ 05” and an arc length of 648.39
feet to the true point of beginning.

ALSO EXCEPTING THEREFROM that portion thereof described in the deed to The City
of Sunnyvale recorded December 23, 1998, Document No. 14567148, Official Records
and more particularly described as follows:

Beginning at the most Southeasterly comer of said 27.755 acre parcel of land, as
said parcel is shown on that certain Record of Survey filed in Book 263 of Maps,
page 10, Records of Santa Clara County, California, said comer also being on the
Northerly right-of-way line of the lands described in the Deed to the State of
California, recorded on March 21,1958 in Book 4035 of Official Records, page
591, Records of Santa Clara County; thence along the Southerly line of said
27.755 acre parcel of land, and along said Northerly right-of-way line, the
following seven (7) courses: 1) South 72° 40’ 51” West 467.92 feet to the
beginning of a curve to the right having a radius of 1924.00 feet; 2) along said
curve through a central angle of 05° 24’ 34” for an arc length of 181.65 feet;
3) South 78° 05’ 25” West 269.53 feet to the beginning of a curve to the right
having a radius of 410.00 feet; 4) along said curve through a central angle of
20° 55’ 04” for an arc length of 149.68 feet; 5) North 69° 29’ 03” West 185.61
feet to the beginning of a curve to the right having a radius of 41.00 feet; 6)
along said curve through a central angle of 63° 58’ 31” for an arc length of
45.78 feet to the beginning of a curve to the right having a radius of 284.00
feet; 7) along said curve through a central angle of 05° 27’ 01” for an arc
length of 27.02 feet; thence leaving last said lines along the Southerly
proposed acquisition line for the area designated as 2101-A, as shown on the
Santa Clara County Transportation Agency Tasman Corridor Project Appraisal Map,
dated March 22, 1996, the following two (2) courses: 1) North 88° 09’ 49” East
597.97 feet to the beginning of a curve to the left, having a radius of 2647.00
feet; 2) along said curve, through a central angle of 14° 02’ 05” for an arc
length of 648.39 feet to a point on the Easterly line of said 27.755 acre parcel
of land; thence along said Easterly line South 14° 52’ 20” West 0.72 feet to the
point of beginning of this description.

 

(LEGAL DESCRIPTION CONTINUED NEXT PAGE)



--------------------------------------------------------------------------------

Order No. 517852

Page No. 9

LEGAL DESCRIPTION: (Continued)

 

PARCEL TWO:

All that certain real property, being a portion of that certain Relinquishment
from the State of California to the City of Sunnyvale (Request 40500) recorded
as Segment 1 in Document 14249920 in the Official Records of Santa Clara County,
California, and being more particularly described as follows:

Beginning at the most Northerly point of Parcel 1, as said Parcel 1 is described
in that certain Relinquishment No. 22171 as said Relinquishment is recorded in
Book 6174, pages 121-125, Official Records of Santa Clara County, California,
said point being on the Westerly line of said Segment 1 of said Relinquishment
to the City of Sunnyvale; thence Southerly along the generally Easterly line of
said Parcel 1 (generally Westerly line of said Segment 1) the following seven
(7) courses: 1) South 16° 16’ 06” West 106.20 feet; 2) North 73° 43’ 54” West
18.26 feet to the beginning of a nontangent curve concave Southerly with a
radius of 19.00 feet; 3) from a tangent bearing of North 63° 58’ 29” West along
said curve (with a radius of 19.00 feet) through a central angle of 67° 23’ 17”
and an arc length of 22.35 feet to the beginning of a compound curve concave
Southeasterly with a radius of 74.00 feet; 4) Southwesterly along the last said
curve (with a radius of 74.00 feet) through a central angle of 50° 48’ 34” and
an arc length of 65.62 feet; 5) South 2° 10’ 20” East 150.75 feet to the
beginning of a curve concave Westerly with a radius of 118.00 feet; 6) Southerly
along the last said curve (with a radius of 118.00 feet) through a central angle
of 18° 26’ 26” and an arc length of 37.98 feet; 7) South 16° 16’ 06” West 316.73
feet; thence leaving said generally Easterly line of Parcel 1 (generally
Westerly line of Segment 1) North 89° 03’ 03” East 74.12 feet to the Westerly
line of that certain 27.755 acre parcel of land shown on that certain Record of
Survey filed in Book 263 of Maps, page 10, Records of Santa Clara County and to
the Easterly line of said Segment 1 of said Relinquishment to the City of
Sunnyvale; thence Northerly along said Westerly line of said 27.755 acre parcel
(Easterly line of Segment 1) the following two (2) described courses: 1) North
6° 41’ 08” East 133.77 feet; 2) North 16° 16’ 11” East 683.38 feet; thence
leaving said Westerly line of said 27.755 acre parcel (Easterly line of Segment
1) Westerly along the Northerly line of said Segment 1, North 73° 43’ 49” West
40.00 feet to said generally Westerly line of Segment 1; thence Southerly along
said generally Westerly line of Segment 1 South 22° 16’ 03” West 163.27 feet to
the point of beginning.

PARCEL THREE:

All of that certain property being a portion of the Lands of the Santa Clara
Valley Transportation Authority, being more particularly described as follows:

Beginning at the most Northerly point of Parcel 1, as said Parcel 1 is described
in that certain Relinquishment No. 22171 as said Relinquishment is recorded in
Book 6174, pages 121-125, Official Records of Santa Clara County, California,
thence Southerly along the generally Easterly line of said Parcel 1 the
following seven (7) described courses: 1) South 16° 16’ 06” West 106.20 feet; 2)
North 73° 43’ 54” West 18.26 feet to the beginning of a nontangent curve concave
Southerly with a radius of 19.00 feet; 3) from a tangent bearing of North 63°
58’ 29” West along said curve (with a radius of 19.00 feet) through a central
angle of 67° 23’ 17” and an arc length of 22.35 feet to the beginning of a
compound curve concave Southeasterly with a radius of 74.00 feet; 4)
Southwesterly along the last said curve (with a radius of 74.00 feet) through a
central angle of 50° 48’ 34” and an arc length of 65.62 feet; 5) South 2° 10’
20” East 150.75 feet to the beginning of a curve concave Westerly with a radius
of 118.00 feet; 6) Southerly along the last said curve (with a radius of 118.00
feet) through a central angle of 18° 26’ 26” and an arc length of 37.98 feet; 7)
South 16° 16’ 06” West 378.41 feet; thence leaving said generally Easterly line
of Parcel 1 South. 89° 03’ 03” West 48.38 feet to the

 

(LEGAL DESCRIPTION CONTINUED NEXT PAGE)



--------------------------------------------------------------------------------

Order No. 517852

Page No. 10

LEGAL DESCRIPTION: (Continued)

 

beginning of a nontangent curve concave Westerly with a radius of 92.00 feet and
to the generally Northerly (and Westerly) line of said Parcel 1; thence
Northerly along said generally Northerly (and Westerly) line of Parcel 1, the
following six (6) described courses: 1) from a tangent bearing of North 20° 11’
22” East along the last said curve (with a radius of 92.00 feet) through a
central angle of 3° 55’ 16” and an arc length of 6.30 feet; 2) North 16° 16’ 06”
East 384.44 feet to the beginning of a curve concave Westerly with a radius of
72.00 feet; 3) Northerly along the last said curve (with a radius of 72.00 feet)
through a central angle of 18° 26’ 26” and an arc length of 23.17 feet; 4) North
2° 10’ 20” West 185.66 feet to the beginning of a curve concave Southeasterly
with a radius of 90.00 feet; 5) Northeasterly along the last said curve (with a
radius of 90.00 feet) through a central angle of 93° 51’ 33” and an arc length
of 147.43 feet to the beginning of a reverse curve concave Northwesterly with a
radius of 50.00 feet; 6) Northeasterly along the last said curve (with a radius
of 50.00 feet) through a central angle of 69° 58’ 05” and an arc length of 61.06
feet to the point of beginning.

PARCEL FOUR:

A non-exclusive easement 30 feet in width for the purpose of ingress and egress
and utilities, as reserved in the Deed to the United States of America, recorded
September 18, 1968 in Book 8265 of Official Records, page 381, more particularly
described as follows:

Commencing at the beginning of the Parcel Two described in said Deed; thence
along the Northerly line of the lands conveyed to the State of California. South
65° 49’ 50” West 147.52 feet; thence along the arc of a tangent curve to the
right, having a radius of 960.00 feet, through a central angle of 6° 52’ 02”, a
distance of 115.06 feet; thence South 72° 41’ 52” West 97.89 feet to the true
point of beginning of the reservation; thence from said true point of beginning
of the reservation, South 72° 41’ 52” West 35.44 feet; thence leaving said
Northerly line, North 14° 52’ 20” East 686.09 feet; thence South 75° 07’ 40”
East 30.00 feet; thence South 14° 52’ 20” West 667.22 feet to the true point of
beginning of the reservation.

PARCEL FIVE:

Storm drain easements with the right of encroachment and access for operation,
maintenance and related functions, as reserved in the Deed to the United States
of America recorded September 18, 1968 in Book 8265 of Official Records, page
381, more particularly described as follows:

Storm Drain Easement No. 1

Commencing at the beginning of Parcel Two described in said Deed; thence along
the Northerly line of the lands conveyed to the State of California, South 63°
49’ 50” West 147.52 feet; thence along the arc of a tangent curve to the right
having a radius of 960.00 feet, through a central angle of 6° 52’ 02”, a
distance of 115.06 feet; thence South 72° 41’ 52” West 133.33 feet; thence
leaving said Northerly line, North 14° 52’ 20” East 78.00 feet to the centerline
of the 10-ft. wide storm drain easement which is the true point of beginning of
the reservation of Storm Drain Easement No. 1; thence from true point of
beginning of the reservation of Storm Drain Easement No. 1, South 62° 30’ 00”
East 50 feet, more or less, along the centerline of the 10-ft. wide easement to
the 45-ft. wide drainage easement conveyed to the Santa Clara County Flood
Control and Water Conservation District and recorded in Book 4562 of Official
Records, at page 11, in the Office of the County Recorder of the County of Santa
Clara, State of California.

 

(LEGAL DESCRIPTION CONTINUED NEXT PAGE)



--------------------------------------------------------------------------------

Order No. 517852

Page No. 11

LEGAL DESCRIPTION: (Continued)

 

Storm Drain Easement No. 2

Commencing at the beginning of Parcel Two described in said Deed; thence along
he Northerly line of the lands conveyed to the State of California, South 65°
48’ 50” West 147.52 feet; thence along the arc of a tangent curve to the right,
having a radius of 960.00 feet, through a central angle of 6° 52’ 02”, a
distance of 115.06 feet; thence South 72° 41’ 52” West 133.33 feet; thence
leaving said Northerly line, North 14° 52’ 20” East 686.09 feet; thence South
75° 07’ 40” East 40.00 feet to the true point of beginning of the reservation of
Storm Drain Easement No. 2; thence from said true point of beginning of the
reservation of Storm Drain Easement No. 2, South 14° 52’ 20” West 35.00 feet;
thence North 75° 07’ 40” West 40.00 feet; thence North 14° 52’ 20” East 15.00
feet; thence South 75° 07’ 40” East 30.00 feet; thence North 14° 52’ 20” East
20.00 feet; thence South 75° 07’ 40” East 10.00 feet to the true point of
beginning of the reservation of Storm Drain Easement No. 2.

PARCEL SIX:

Easements described in and according to the terms and provisions set forth in
the DECLARATION OF COVENANTS, CONDITIONS, AND RESTRICTIONS, AND RECIPROCAL
EASEMENTS (BAYSHORE/JAGELS/MANILA PARCELS) by Lockheed Martin Corporation
recorded November 9,1999 as Instrument No. 15053464, Official Records.

APN: 110-02-067

ARB: 110-1-24; 110-2-x61. 64

****



--------------------------------------------------------------------------------

TELEX NO: 3774155 CMACAL    COMERICA BANK-CALIFORNIA FAX NO: (408) 556-5216   
INTERNATIONAL BANKING DEPARTMENT SWIFT: MNBDUS6S    333 W. SANTA CLARA ST., 2ND
FLOOR    SAN JOSE, CA 95113   

DATE OF ISSUE:                         

CO-BENEFICIARY:    APPLICANT: MOFFETT PARK DRIVE, LLC    ARIBA, INC. A
CALIFORNIA LIMITED LIABILITY    ATTN: TREASURY DEPT. COMPANY, 353 SACRAMENTO
ST.,    807 11TH AVENUE SUITE 1740    SUNNYVALE, CA 94089 SAN FRANCISCO, CA
94111    CO-BENEFICIARY:   

WE HEREBY OPEN OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.              IN YOUR
INDIVIDUAL FAVOR, FOR ACCOUNT OF ARIBA, INC., ATTN: TREASURY DEPT., 807 11TH
AVENUE, SUNNYVALE, CA 94089 FOR A SUM NOT EXCEEDING USD $25,740,000 (TWENTY-FIVE
MILLION SEVEN HUNDRED FORTY THOUSAND AND 00/100’S U.S. DOLLARS) AVAILABLE BY
YOUR DRAFT(S) AT SIGHT IN THE FORM OF ANNEX A ATTACHED HERETO, DRAWN ON COMERICA
BANK-CALIFORNIA, 333 W. SANTA CLARA STREET, SECOND FLOOR, SAN JOSE, CALIFORNIA
95113, WHEN ACCOMPANIED BY A DATED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED
OFFICER OF EITHER CO-BENEFICIARY STATING:

“THE UNDERSIGNED HEREBY CERTIFIES THAT ARIBA, INC. DEFAULTED WITH RESPECT TO A
PROVISION OF THE LEASE BETWEEN ARIBA, INC., AS TENANT, AND MOFFETT PARK DRIVE,
LLC, AS LANDLORD, FOR PROPERTY LOCATED IN THE CITY OF SUNNYVALE, CALIFORNIA, AND
THE AMOUNT BEING DRAWN UNDER COMERICA BANK LETTER OF CREDIT NO.             
REPRESENTS FUNDS WHICH ARE ENTITLED TO BE DRAWN IN ACCORDANCE WITH THE TERMS OF
THE LEASE.”

WE HEREBY CERTIFY THAT WE WILL NOT INQUIRE AS TO THE ACCURACY OF SUCH STATEMENT
NOR WILL WE CONSIDER ANY DISPUTES BY THE APPLICANT REGARDING THE CONTENTS OF
SUCH STATEMENT. WE UNDERSTAND THAT KEYBANK NATIONAL ASSOCIATION WILL RETAIN THE
ORIGINAL LETTER OF CREDIT. AMENDMENTS TO THIS LETTER OF CREDIT REQUIRING
BENEFICIARY APPROVAL WILL REQUIRE APPROVAL OF ALL BENEFICIARIES. EITHER OF THE
ABOVE NAMED BENEFICIARIES MAY DRAW INDIVIDUALLY UNDER THIS LETTER OF CREDIT. ANY
DRAWING UNDER THIS LETTER OF CREDIT BY ANY BENEFICIARY WILL REDUCE THE AMOUNT
AVAILABLE HEREUNDER TO ALL BENEFICIARIES.

EACH BENEFICIARY MAY TRANSFER THE INTEREST(S) OF EITHER OR BOTH BENEFICIARIES IN
THIS LETTER OF CREDIT IN FAVOR OF ANY NOMINATED TRANSFEREE(S) PROVIDED THAT IN
EACH CASE SUCH TRANSFER WOULD BE IN COMPLIANCE WITH THEN APPLICABLE LAWS AND
REGULATIONS.

AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL
AMENDMENT(S), IF ANY, MUST BE SURRENDERED TO US TOGETHER WITH A COMPLETED LETTER
OF CREDIT TRANSFER FORM IN THE FORM ATTACHED HERETO AS ANNEX “B” OR “C” WHICH
FORMS AN INTEGRAL PART OF THIS LETTER OF CREDIT, THE PAYMENT OF OUR TRANSFER
FEE, AND A DATED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED REPRESENTATIVE OF
THE TRANSFEREE STATING:

EXHIBIT     B    



--------------------------------------------------------------------------------

“THE UNDERSIGNED HEREBY CERTIFIES THAT [NAME OF TRANSFEREE] IS SUBJECT TO AND
BOUND BY THE TERMS OF THAT CERTAIN TRI-PARTY AGREEMENT DATED FEBRUARY 14, 2001
BETWEEN ARIBA, INC., KEYBANK NATIONAL ASSOCIATION AND MOFFETT PARK DRIVE, LLC,
AS SUCH AGREEMENT RELATES TO COMERICA BANK LETTER OF CREDIT
                    .”

WE HEREBY CERTIFY THAT WE WILL NOT INQUIRE AS TO THE ACCURACY OF SUCH STATEMENT
NOR WILL WE CONSIDER ANY DISPUTES BY THE APPLICANT REGARDING THE CONTENTS OF
SUCH STATEMENT. COSTS AND EXPENSES OF SUCH TRANSFER SHALL BE PAID BY THE
CO-BENEFICIARY EFFECTING THE TRANSFER. UPON THE EFFECTIVE DATE OF SUCH TRANSFER,
THE TRANSFEREE SHALL BECOME A BENEFICIARY.

PARTIAL DRAWINGS ARE PERMITTED.

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR SUCCESSIVE ONE YEAR PERIODS FROM THE CURRENT
EXPIRATION DATE HEREOF OF APRIL 3, 2002, OR ANY FUTURE EXPIRATION DATE BUT NOT
BEYOND APRIL 3, 2013, UNLESS AT LEAST (45) FORTY-FIVE DAYS PRIOR TO ANY
EXPIRATION DATE WE NOTIFY EACH BENEFICIARY BY OVERNIGHT COURIER SERVICE TO THE
ADDRESS(ES) SET FORTH ABOVE THAT WE ELECT NOT TO CONSIDER THIS LETTER OF CREDIT
RENEWED FOR ANY SUCH ADDITIONAL PERIOD. THIS LETTER OF CREDIT WILL NOT BE
AUTOMATICALLY RENEWED BEYOND APRIL 3, 2013.

ALL DRAFTS DRAWN UNDER THIS CREDIT MUST BE MARKED “DRAWN UNDER COMERICA BANK
LETTER OF CREDIT NO.                    ”.

THIS ORIGINAL LETTER OF CREDIT AND ALL AMENDMENTS THERETO MUST BE SUBMITTED TO
US TOGETHER WITH ANY DRAWINGS HEREUNDER FOR OUR ENDORSEMENT OF ANY PAYMENTS MADE
HEREUNDER, FOR TRANSFER AND/OR FOR CANCELLATION.

WE ENGAGE WITH YOU THAT EACH DRAFT DRAWN UNDER AND IN COMPLIANCE WITH THE TERMS
OF THIS CREDIT WILL BE DULY HONORED ON DELIVERY OF THE DOCUMENTS AS SPECIFIED IF
PRESENTED AT THIS OFFICE AT THE ADDRESS ABOVE OR ANY SUCCESSOR ADDRESS ON OR
BEFORE APRIL 3, 2002 OR ANY AUTOMATICALLY EXTENDED DATE.

THIS LETTER OF CREDIT IS SUBJECT TO AND GOVERNED BY THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS OF THE INTERNATIONAL CHAMBER OF COMMERCE, 1993
REVISION, PUBLICATION 500.

 

YOURS VERY TRULY:

 

COMERICA BANK-CALIFORNIA

BY:  

 

ITS:  

 



--------------------------------------------------------------------------------

LOGO [g63542ex10_8pg021.jpg]

ANNEX A TO COMERICA BANK CALIFORNIA LETTER OF CREDIT NO.

DRAFT No.

S 19

City State Date

Pay to the

Order of

Dollars

To }



--------------------------------------------------------------------------------

TRANSFER FORM ANNEX “B”

WHICH FORMS AN INTEGRAL PART TO COMERICA BANK STANDBY LETTER OF CREDIT
NO.                        .

 

TO:   COMERICA BANK      

 

     

 

    DATE:                        

FOR VALUE RECEIVED, THE UNDERSIGNED CO-BENEFICIARY HEREBY IRREVOCABLY TRANSFERS
ALL RIGHTS AS CO-BENEFICIARY UNDER THE ABOVE MENTIONED LETTER OF CREDIT TO:

 

 

(NAME OF TRANSFEREE)

 

 

(ADDRESS OF TRANSFEREE)

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED CO-BENEFICIARY IN COMERICA
BANK’S LETTER OF CREDIT NO.                         ARE TRANSFERRED IN ITS
ENTIRETY TO THE TRANSFEREE AND THE TRANSFEREE SHALL HAVE THE SAME RIGHTS AS
CO-BENEFICIARY THEREOF, INCLUDING CO-BENEFICIARY’S RIGHTS RELATING TO ANY
AMENDMENTS, WHETHER NOW EXISTING OR HEREAFTER MADE. ALL AMENDMENTS ARE TO BE
ADVISED DIRECTLY TO THE CO-BENEFICIARY WHO IS RETAINING THE ORIGINAL LETTER OF
CREDIT WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED
CO-BENEFICIARY.

THE ORIGINAL LETTER OF CREDIT NO.                         PLUS ALL ORIGINAL
AMENDMENTS, IF ANY, AND THE TRANSFEREE’S DATED AND SIGNED STATEMENT, AS REQUIRED
UNDER THE LETTER OF CREDIT, ARE ENCLOSED HERETO AND WE ASK YOU TO ENTER THE
TRANSFER ON THE REVERSE SIDE OF THE ORIGINAL LETTER OF CREDIT.

OUR CHECK IN THE AMOUNT OF $             COVERING THE TRANSFER FEE IS ENCLOSED
HERETO AND WE AGREE TO PAY YOU ON DEMAND ANY EXPENSES WHICH MAY BE INCURRED BY
YOU IN CONNECTION WITH THIS TRANSFER.

 

VERY TRULY YOURS,     CO-BENEFICIARY’S NAME    

 

    SIGNATURE AUTHENTICATED

 

   

 

By:     (NAME OF BANK)    

 

    (AUTHORIZED SIGNATURE)



--------------------------------------------------------------------------------

TRANSFER FORM ANNEX “C”

WHICH FORMS AN INTEGRAL PART TO COMERICA BANK STANDBY LETTER OF CREDIT
NO.                        .

 

TO:   COMERICA BANK      

 

     

 

    DATE:                        

FOR VALUE RECEIVED, THE UNDERSIGNED CO-BENEFICIARY HEREBY IRREVOCABLY TRANSFERS
ALL RIGHTS OF ALL CO-BENEFICIARIES UNDER THE ABOVE MENTIONED LETTER OF CREDIT
TO:

 

 

(NAME OF TRANSFEREE)

 

 

(ADDRESS OF TRANSFEREE)

BY THIS TRANSFER, ALL RIGHTS OF ALL CO-BENEFICIARIES IN COMERICA BANK’S LETTER
OF CREDIT NO.                         ARE TRANSFERRED IN ITS ENTIRETY TO THE
TRANSFEREE AND THE TRANSFEREE SHALL BECOME THE SOLE BENEFICIARY AND SHALL HAVE
THE SAME RIGHTS AS SOLE BENEFICIARY THEREOF, INCLUDING SOLE BENEFICIARY’S RIGHTS
RELATING TO ANY AMENDMENTS, WHETHER NOW EXISTING OR HEREAFTER MADE. ALL
AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE TRANSFEREE WITHOUT NECESSITY OF ANY
CONSENT OF OR NOTICE TO THE UNDERSIGNED OR ANY OTHER PREVIOUS CO-BENEFICIARY

THE ORIGINAL LETTER OF CREDIT NO.                         PLUS ALL ORIGINAL
AMENDMENTS, IF ANY AND THE TRANSFEREE’S DATED AND SIGNED STATEMENT, AS REQUIRED
UNDER THE LETTER OF CREDIT, ARE ENCLOSED HERETO.

OUR CHECK IN THE AMOUNT OF $             COVERING THE TRANSFER FEE IS ENCLOSED
HERETO AND WE ASK YOU TO FORWARD A NEW, TRANSFERRED, LETTER OF CREDIT TOGETHER
WITH THE AMENDMENTS, IF ANY, DIRECTLY TO THE TRANSFEREE WITH YOUR CUSTOMARY
NOTICE OF TRANSFER.

WE AGREE TO PAY YOU ON DEMAND ANY EXPENSES WHICH MAY BE INCURRED BY YOU IN
CONNECTION WITH THIS TRANSFER.

BY THIS TRANSFER AND IN ACCORDANCE WITH THE TERMS OF LETTER OF CREDIT
NO.            , ALL PREVIOUS CO-BENEFICIARIES HAVE GIVEN UP ALL RIGHTS AS
BENEFICIARIES UNDER SUCH LETTER OF CREDIT

VERY TRULY YOURS,

 

CO-BENEFICIARY’S NAME    

 

    SIGNATURE AUTHENTICATED

 

   

 

By:     (NAME OF BANK)    

 

    (AUTHORIZED SIGNATURE)



--------------------------------------------------------------------------------

Exhibit C shall be a letter of credit in the amount of $600,000 which is
otherwise substantially similar in form to Exhibit B to the Second Amendment to
Lease.

EXHIBIT     C    